          Case 6:19-cv-06405-CJS Document 2 Filed 05/30/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK



NewMarket Pharmaceuticals, LLC

                             Plaintiff,
v.                                                            Civil Action No.: 19-cv-700

VetPharm, Inc.                                                JURY TRIAL DEMANDED

                             Defendant.




                        CORPORATE DISCLOSURE STATEMENT


       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff NewMarket Pharmaceuticals,

LLC, (“NewMarket”) by and through its undersigned counsel, hereby gives notice that it is a

limited liability company privately owned by individual members and neither NewMarket nor its

owners have issued shares to the public.


Dated: May 30, 2019



                                           HODGSON RUSS LLP

                                           By:   /s/ Jessica L. Copeland

                                                   Jessica L. Copeland
                                                   The Guaranty Building
                                                   140 Pearl Street, Suite 100
                                                   Buffalo, New York 14202-4040
                                                   Telephone: (716) 848-1461
                                                   Email: jcopelan@hodgsonruss.com
                Case 6:19-cv-06405-CJS Document 2 Filed 05/30/19 Page 2 of 2




                                       CADWALADER, WICKERSHAM & TAFT LLP
                                       Robert M. Pollaro (Pro Hac Application Forthcoming)
                                       Maegan A. Fuller (Pro Hac Application Forthcoming)
                                       John T. Augelli (Pro Hac Application Forthcoming)
                                       200 Liberty Street
                                       New York, NY 10281
                                       Telephone: (212) 504-6000
                                       Robert.Pollaro@cwt.com
                                       Maegan.Fuller@cwt.com
                                       John.Augelli@cwt.com

                                       Attorneys for Plaintiff NewMarket Pharmaceuticals,
                                       LLC




                                             -2-
000161.01314 Litigation 15093067v1
